CHIEF JUSTICE LEWIS
delivered the opinion oe the court.
In 1843, by an order of tlie Carroll County Court, a ferry was established across Ohio river from the town of Ghent to the Indiana shore, and the ferry right was granted to J. P. Dufour, at the time owner of land where site of the ferry was. In 1850 he conveyed to his wife, Polly Dufour, the land and ferry right duiing her life, remainder to his sons, including appellant, Julius Dufour. In 1853 Polly Dufour filed the bond required by statute in such cases, wliich was approved by the court, and she continued to use and enjoy the ferry right, but executed no other bond until 1863, when she tendered one to the county court, which was not, however, accepted, nor any action taken by the county court in regard to it previous to 1868. At the last-named date the county court overruled her motion then made to file a bond, made an order revoking the grant of the ferry right to her, -and another order granting the same ferry right to the trustees of the town of Ghent.
An appeal from each of the orders was taken to the Carroll Circuit Court, where judgment was rendered reversing the order establishing the ferry upon motion of, and granting the ferry right to, trustees of Ghent, and directing the county court to take the bond tendered by appellant, and continue the ferry in her name. In 1877 Julius Dufour purchased and became owner of the land and ferry right, executed the required bond, and continued to operate *293tlie ferry -until April, 1888, when a rule was awarded against him by the county court to show cause why he should not sell the ferry right to a citizen resident of this Commonwealth, or forfeit the same; and the trustees of Ghent being subsequently made parties-plaintiif in the proceeding, a judgment of court was rendered overruling the response made by the defendant, and revoking the “ferry franchise granted in 1843 to John F. Dufour, and renewed and continued in 1877, to and in the name of Julius Dufour.” Prom that judgment an appeal was taken to the Carroll Circuit Court, where judgment was rendered affirming “the judgment and order of the Carroll County Court forfeiting the ferry franchise claimed to be owned by the defendant Dufour.”
The authority upon which the order of the county court was made is found in subsection 3, section 9, chapter 42, General Statutes, as follows: “A nonresident owner of a ferry right shall sell the same to a resident citizen of this State, within a year after his removal or accrual of his right, with leave of the court, and the purchaser give such new covenant. Upon failure to comply with any requisition of this subsection, the court shall revoke the grant,” &c.
It appears appellant was not, when this proceeding was begun, nor had he ever been, a resident citizen of Kentucky; nor was either J. P. Dufour, original grantee, or Polly Dufour ever such resident citizens. As, then, appellant had failed to sell his ferry right within a year from accrual of it, the order of the county court revoking the grant can not be regarded either premature or erroneous, if legis,*294lative power to divest him of the franchise, for the sole cause stated in the order, existed when that part of the statute quoted was enacted.
When the ferry was established in 1843 the statute did not make it a condition the owner of such franchise should be a resident citizen of this Commonwealth, and consequently the grant to J. F. Dufour, though at the time a non-resident, was valid and effectual. The only causes for which a ferry could, before the adoption of the Revised Statutes, be discontinued, which is equivalent to a revocation of the franchise, as held by this court in McCauly v. Givens, 1 Dana, 259, were: (1) A failure for six months after establishment of a ferry to provide “the necessary boats and ferrymen;” (2) the fact that the ferry shall have been for two years “wholly disused and unfrequented.”
By subsection 5, section 8, Revised Statutes, the same provision was made as the one in the General Statutes under consideration, except that it applied to non-resident owners of ferry rights thereafter granted. But there was not, by the terms of the order granting the ferry right to J. F. Dufour in 1843, nor did the statute then-provide there should be, any limit as to duration of the franchise, as is now the case, and has been since adoption of the Revised Statutes. It therefore follows, if he acquired such an estate or interest in it as is alienable, the statute of 1873 can not be regarded any more effectual to divest the appellant than such one passed before 1850 would have been to divest the original grantee.
In regard to ferry franchises, Kent, on page 459, volume 3, of his Commentaries, says: “The obligation *295between the government and owner of snob, franchise is mutual. He is obliged to provide and maintain facilities for accommodating the public at all times with prompt and convenient passage. The law, on the other hand, in consideration of this duty, provides him a recompense by means of an exclusive toll. An estate in such ferry and an estate in land rest upon the same principle, being equally grants of a right or privilege for an adequate consideration. If the creation of the franchise be not declared to be exclusive, yet it is necessarily implied in the grant of a ferry * * * * that the government will not, directly or. indirectly, interfere with it, so as to destroy or materially impair its value.”
In Trustees of Maysville v. Boon, 2 J. J. M., 225, this court thus defines a ferry franchise: “Nor can we admit conclusiveness of the argument that the grant of a ferry is always a personal privilege, which ceases with death or alienation of the grantee. .As no one can be a recipient of such grant on the Ohio except owner of land on the river, the grant to him is a franchise incident to and growing out of'his title to the land. It is a hereditament which descends with the land to his heirs, and passes to his vendee by alienation of the right to the land. It is, therefore, not like a tavern license, which is personal, but is like a right of way, or a right to a toll-bridge.” And again, it was said in Lytle, &c., v. Breckinridge, 3 J. J. M., 663: “The right to a ferry on the Ohio is a franchise incident to a freehold in the land. It passes with title to the land.”
In Carter v. Kalfus & Watts, 6 Dana, 43, it was *296said a right to ferriage, like that to portage, is valuable property, and requires on the Ohio river large expenditures of money by the grantee of the franchise, and is founded on a valuable consideration. It is true this court, in Brown v. Given, 4 J. J. M., 28, said: “A ferry is a public highway, and is established more for the public good than for the individual advantage of the grantee.” Nevertheless, that fact at the same time serves to show a ferry franchise is the subject of contract between the Commonwealth and grantee, and that a valuable consideration passes from the latter to the former, whereby a property right becomes vested.
It seems to us as J. P. Dufour legally and regularly acquired, for a valuable consideration, title to the ferry franchise, which this court has held to be property alienable and descendible, that the Legislature has no power by statute retroactive in its operation to divest his vendee, or prevent the full enjoyment of it by him for the sole cause he is a non-resident of the State.
It is needless to refer to the particular clause of the Constitution the statute contravenes, because, it being conceded, as is the case, that appellant has a vested interest in the land and in the franchise as an incident of his title thereto, he can no more be deprived of it by a retroactive statute, because he is a nonresident of this State, than he could, in the same manner and for the same reason, be deprived of a right of way, or any other hereditament of a real nature. Whether the power exists to pass such statute applicable to ferries to be thereafter established is a question not now before ns.
*297The judgment is reversed, .and cause remanded, with directions to the circuit court to reverse the order of the Carroll County Court, and remand the case for that order to be also set aside.
Judge Pryor not sitting.